Citation Nr: 0010155	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  93-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a heart disability on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
December 1946.

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Regional Office 
(RO) in January and October 1991 which denied the veteran's 
claim for service connection for heart disease on a secondary 
basis.  In May 1995, the Board remanded the claim to the RO 
for additional development of the record.  The claim 
continued to be denied.  The Board entered a decision in this 
case on October 13, 1998, denying the claim for service 
connection for a heart disability on a secondary basis.  In 
this regard, the Board points out that it found the veteran's 
claim to be well grounded, but denied it on the merits on the 
basis that the most probative evidence was against the claim 
that the service-connected right elbow disability caused or 
aggravated his heart disease.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter the 
Court).  In September 1999, the parties filed a Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion).  
In an Order dated September 27, 1999, the Court granted the 
Joint Motion, vacated the Board's October 1998 decision, and 
remanded the case, pursuant to 38 U.S.C.A. § 7252(a) (West 
1991), for compliance with the instructions contained in the 
Joint Motion.  Copies of the Court's Order and the Joint 
Motion have been placed in the claims folder.


REMAND

As noted above, in May 1995, the Board remanded the claim to 
the RO for additional development.  Private and VA medical 
records were obtained, and a VA examination was conducted.  
It is noted, however, that various instructions set forth in 
the remand were not followed.  In this regard, the Board 
points out that the Board directed the RO to provide the 
examiner with a copy of the decision of the Court in Allen v. 
Brown, 7 Vet. App. 448 (1995).  In that decision, the Court 
held that "disability" as set forth in 38 U.S.C.A. § 1110 
(West 1991) "refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Thus, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  It is apparent, however, that the 
examiner was not given a copy of the Court's decision.  It is 
also observed that the examiner who conducted the July 1995 
VA examination believed certain pieces of evidence, including 
both VA and private medical records, were not in the claims 
folder when, in fact, they were.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be afforded a VA 
examination by a specialist in 
cardiology, if available, to determine 
the nature and extent of any current 
heart disease.  If possible, the 
examination should be given by a doctor 
than the one who performed the previous 
examination on July 11, 1995.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner is requested 
to carefully review the claims folder and 
furnish an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected right elbow disability 
caused his heart disease or aggravated 
the heart disease beyond its normal 
course.  If the right elbow disability 
caused an increase in the severity of the 
heart disease, the examiner should 
specify, if possible, the extent to which 
the disability was aggravated.  The 
examiner should set forth the rationale 
for all opinions expressed.  The examiner 
should also be provided a copy of the 
Court's decision in Allen, 7 Vet. App. 
448.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


